 1                               UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                   ***
 4    CARMEN FLORES CASTRO,                                Case No. 2:18-cv-01739-GMN-CWH
 5                           Petitioner,
                                                           ORDER
 6          v.
 7    BERTHA HERNANDEZ RENTERIA,
 8                           Respondent.
 9
10          This is a case brought under the 1980 Hague Convention on Civil Aspects of International

11   Child Abduction (“Hague Convention”). On September 26, 2018, this court issued an emergency

12   order referring this case to the pro bono program for the appointment of counsel for respondent.

13   (Emergency Order (ECF No. 11).) Attorneys Adam Q. Tully, Evan G. Hall, and Richard Gordon,

14   and Michael Stein entered appearances on behalf of respondent. (Notice of Appearance (ECF

15   Nos. 20, 21, 22); Notice of Association of Counsel (ECF No. 32).) Respondent’s counsel was

16   then advised that the court did not conduct a financial screening of respondent, and that if counsel

17   wishes to seek a reimbursement of costs, then respondent must execute a financial affidavit for

18   the court’s review. (Mins. of Proceedings (ECF No. 25).) The court was informed by the pro

19   bono liaison that respondent seeks to participate in the pro bono program. The court now

20   reiterates its order, that if respondent’s counsel wishes to seek reimbursement of costs, then a

21   financial affidavit must be submitted to the court for review.

22          IT IS SO ORDERED.

23

24          DATED: January 10, 2019

25

26                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
